Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record fails to disclose the specific system that is comprised of the combination of components as presented in the claimed invention, for use in online brand abuse. More specifically, the two closest pieces of art, Keren and Goodchild fail to disclose specifically that: 
presenting a graph representing the set of score data; and
the computer processor is further configured to perform augmentation on the graph, to perform: 1) continuously and automatically correlating existing entities in the graph with external sources of information, wherein upon an entity determined to be correlated with an external document a background task: resolving entities in the document and appending to the graph new entities found in the document, and edges between the document entities and graph entity are appended to the graph; 2) presenting a user with an interface to initiate an on-demand correlation between an entity and an external source; and 3) presenting a user with an interface to manually edit, append, or delete entities and edges of the graph. 
Specifically, while Keren is directed towards a computerized method of protecting a brand name and brand owner, including crawling a global communication network, there is no mention of the specific graph augmentation. 

Regarding eligibility under 35 U.S.C. 101, both the fact that the claim uses a Random Forest algorithm to classify entities, as well as the specific technical, continuous, and interactive interface which allows for greater visualization of a graph, as well as using the interface to be able to edit the graph augmentation, the claims are integrated into a practical application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARYAN E WEISENFELD whose telephone number is (571)272-6602. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fahd Obeid can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


ARYAN E. WEISENFELD
Primary Examiner
Art Unit 3689



/ARYAN E WEISENFELD/            Primary Examiner, Art Unit 3687